Spring, J. (dissenting):
July 31, 1884, Van Dresser owned a hotel property in the town of Hume, Allegany county. He leased, by an instrument acknowledged but not recorded, a portion of the premises to Nelson Baker and R. Duane Sweet for the term of fifteen years. The lease contained this clause: “ Said second parties agree that they will during said term maintain on said premises a skating rink or public hall, for which purpose alone these premises are leased, which building and fixtures thereto belonging, second parties may remove at. the end of their term.”
Pursuant to this provision the lessee erected the skating rink which projected beyond the boundaries of the land described and onto the premises of the lessor for the space of six feét. This extra occupation was with the assent of the lessor, and the erection of the building was with the understanding that it was to be removed within the term of the lease.
In May, 1885, after the erection of the rink, Van Dresser conveyed the hotel premises to one Crandall by warranty deed, but the following exception occurs in the conveyance: “ Also excepting and reserving the use of the land on which a certain skating rink now stands, for the use of said rink for the term of fifteen years from the year 1884.” A mortgage was given back containing the same exception which runs through all the subsequent conveyances. In May, 1886, the defendant Augustus W. Henry became the owner of the hotel property by a deed reciting a like exception. At the *392time the occupancy of the hotel property was disconnected with that of the rink. The possession of the latter was continued along by virtue of the lease, and so recognized by the owner of the hotel. In June, 1888, Henry obtained an assignment of the leasehold by instruments filed iii the town clerk’s office, and thereafter .he was. the owner of the entire property, but flowing from the distinct sources stated. In 1898 the mortgage mentioned was foreclosed the complaint, the Us. pendens, the notice of sale, judgment and. referee’s deed, each contained the exception referred to. There was no allegation in the complaint impeaching the lease or the-right of occupancy thereunder. The plaintiff, Nellie Dunn, the purchaser at the sale, conveyed to Carl J. Howden by quitclaim deed, bearing date April 28, 1898,-and the latter entered into.'a. written contract of sale with the plaintiff* on the following day and. which contained the usual exception clause. The plaintiff sub-, sequently obtained a deed from Howden which he claimed on the* trial he had lost. On the 28th day of April, 1900, after the commencement of this action, Howden gave another quitclaim deed to* the plaintiff which did not contain the clause excepting the rink. The use of the building as a rink was discontinued, but it was fitted up by Henry as an opera house or hall for holding public meetings, and entertainments. Shortly after the foreclosure sale the defendant Augustus W. Henry removed from the hotel, but continued to-occupy the opera house or hall with his family. On the 25th of June, 1897, the defendant Augustus W. Henry, by bill of sale,, transferred such opera house with other property to his mother,. Rosetta Henry, and the latter by assignment transferred said bill of sale to the defendant Hettie Henry, who is the wife of Augustus W. Henry. Hettie Henry in June, 1899, attempted to move the opera house from the premises, and this action was commenced to restrain her from so doing.
It will be observed that the exception which runs all through the conveyances reserves “ the use of. the land ” on which the-rink stood, and beyond 'that reserved it explicitly “ for the use of said rink,” making the predominating feature of the exception not: the land itself but its use, and that use for the maintenance and operation of a rink. - Any one reading this exception clause, therefore, would appreciate that its object was to separate from the land *393itself this substantial structure, and would be forced to the conclusion that such an unusual exception must be based upon - some title or tangible right.
Prior to the time the defendant Augustus W. Henry became the owner of both the rink and the hotel premises, including the-land on which the rink stood, the possession of each had been by different owners. While the defendant acquired title to all the property, the referee has found on evidence which sustains the finding that there was no merger of the title to the rink and the hotel premises in the said defendant. There was accordingly the same separation as prior to his ownership. Certainly during the occupancy by the independent owners possession of this rink or hall was sufficient notice to a grantee under a conveyance containing this-significant exception to be on his- guard and ascertain what constituted the foundation of that possession or title. Every grantee understood by the exception in his deed that there was some separation of title and it was incumbent upon him to ascertain its source as long as it was supported by occupancy. If there was no merger,, as the defendant had recognized the outstanding leasehold title by purchasing it, there was the same duty upon any subsequent purchaser of the land to'find out why the reservation was still incorporated in the deeds and papers, although Henry owned the entire property. Whether there was a merger or not depended upon the intention of Henry, and it devolved upon the plaintiff, if he did not fully understand what that intention was, to inform himself thereof.
When the land was sold at foreclosure sale in 1898 there had been a concurrent occupancy of the two pieces of property by Augustus W. Henry for nearly ten years, and yet the judgment as well as every other paper in that action describing the premises recited the exception.
. The-plaintiff acquired his only title by virtue of this foreclosure, and the judgment effectually estopped him from asserting there was ' a merger, a union of the skating rink property in that of the hotel property, for the distinction is recognized in all the foreclosure proceedings.
As stated, the only title the plaintiff had secured was under the mortgage foreclosure sale, and unless he took title to the skating rink by virtue of the referee’s deed he had none at all. When the *394mortgage was taken, the separation of ownership of these two pieces of the property was distinct. So the mortgage did not become a lien on the rink property at that time. It did not subsequently become a lien unless there was a union, a merging of the title of the rink with that of the hotel premises, and the referee has settled that question by deciding there was none.
. There are séveral other facts which it seems to me make against the plaintiff’s contention.* In the conveyance from Crandall to Henry in May, 1896, aside from the .reservations quoted, there appears the following recital: “ That when the said special uses relating to the skating rink, lockup and watering trough shall have lapsed by operation of time, the fee absolute of the land upon which the same stand shall become vested and pass by this conveyance as though such had never been created.” .
•This implies that the land was distinctive from the buildings. 'The plaintiff paid for the property he purchased $1,600. The other premises were worth that' sum, and with the opera house added the Value was considerably in excess of the purchase price. The plain* tiif had known Henry for thirteen or fourteen years and “ knew of the exception of the skating rink in all the deeds when I took both my deeds and when I entered into the written agreement exhibit ‘ II ’ with Carl J. Howden.”
The skating rink was the exception which attracted his attention and of which he. knew as contradistinguished from any interest in the land. He testified further, “ I calculated that I got property that my deed did not cover.” This can have reference only to the skating rink or hotel. These facts, coupled with the finding that'there was no merger, make the two titles which were defined upon the erection of the skating rink continue separate.
The judgment should be affirmed, with costs to the respondent.
Williams,, J., concurred.
Judgment reversed and new trial ordered, with costs to the appellant to abide event.